O’DONNELL, Judge,
concurring in part and dissenting in part:
I agree with the majority concerning the appellant’s contention that he should have been punished for contempt of court rather than tried for a violation of a punitive article. However, I disagree with respect to the question of multiplicity.
Under the facts of this case, I believe that it was unreasonable to charge the appellant with both disrespect and communicating a threat. As the Manual for Courts-Martial states, one “transaction, or what is substantially one transaction, should not be made the basis for an unreasonable multiplication of charges against one person.” Paragraph 26b, Manual for Courts-Martial, United States, 1969 (Revised edition). The two offenses of which the appellant stands convicted arose from one transaction. Indeed, the two offenses are factually indistinguishable.
The threat which is the gravamen of the Article 134 offense constitutes the disrespect in the Article 89 offense. The offenses in reality are duplicative. This is so even though the specifications contain certain different factual allegations. For example, the disrespect specification alleges, as it must, that the victim was the appellant’s superior commissioned officer. This allegation is not in the threat specification. But it is certainly implicit in that specification as the superior commissioned officer is referred to by name and grade. Likewise, the disrespect specification alleges that the appellant shook his finger at the victim, while that allegation is absent from the threat specification. This is inconsequential as the absence of the finger shaking in the threat specification does not change the identical nature of the two specifications. Nor for that matter does the element of conduct prejudicial to good order and discipline which is required only for the threat offense have that effect.
Under the circumstances, the failure of the defense to move to dismiss does not amount to waiver. See United States v. Gibson, 11 M.J. 435 (CMA 1981); United States v. Huggins, 12 M.J. 657, 659 (ACMR 1981) (concurring opinion).*
Even though I would dismiss the disrespect offense, I agree that under the circumstances the appellant was not prejudiced as to sentence.

The defense counsel moved for the judge to hold the two specifications multiplicious for purposes of sentencing. While presenting this motion, she also stated that she felt that the appellant should not be found guilty of both offenses. Although the defense counsel was less than precise in this regard, her comments should have put the military judge on notice that corrective action may have been indicated.